                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                               5:21-cv-58-KDB-DSC

IREDELL COUNTY,                     )
                                    )
            Plaintiff,              )
                                    )
v.                                  )                       ORDER
                                    )
ELIZABETH TALLANT,                  )
                                    )
            Defendant.              )
____________________________________)

       THIS MATTER comes before the Court for initial review of the pro se Notice of

Removal, (Doc. No. 1), and on Defendant’s Application to Proceed in District Court Without

Prepaying Fees or Costs, (Doc. No. 6). Also pending are Defendant’s “Motion for Injunctive Relief

to Stop State Hearings [and] Motion to Move Federal Hearings,” (Doc. No. 3); “Motion for

Appointment of Counsel, Motion for Electronic Filing, and Motion for Equal Access to the Court

[and] Motion to Re-Assign Judges,” (Doc. No. 4); and “Motion to Dismiss Criminal Charges [and]

Motion to Expunge,” (Doc. No. 8).

I.     BACKGROUND

       The pro se Defendant filed the Notice of Removal on March 30, 2021, purporting to

remove a misdemeanor charge for unauthorized use of a motor vehicle from the District Court of

Iredell County, case number 19CR055546.

       A Warrant for Arrest was issued in case 19CR055546 on October 25, 2019, and the

Defendant was arrested at the Catawba County courthouse on November 6, 2019 when she

appeared for a hearing in another matter. (Doc. No. 1-1 at 8-9). The Iredell County court issued a

Release Order that same day on Defendant’s promise to appear on December 18, 2019. (Doc. No.
                                                1
1-1 at 10).

        The Defendant seeks removal pursuant to 28 U.S.C. §§ 1443 and 1455 because, she alleges,

her prosecution in Iredell County will result in violations of the federal constitution and statutes

including 18 U.S.C. §§ 241, 242, 249, 1512, and 1621-23. The Defendant argues that she fears for

her life and cannot receive a fair trial in Iredell County because of past conflicts and litigation

between herself and Patricia Richard, the owner of the allegedly stolen vehicle who is also

Defendant’s mother. The Defendant contends that this Court is in a better position to hear the

criminal case because it has previously considered civil actions involving the Defendant, her

mother, and others.1 She further contends that she was treated unfairly in the past by the Catawba

and Iredell County Sheriff’s Departments, courts, and prosecutor’s offices in conjunction with

incidents including the denial of a domestic violence injunction against her ex-husband and the

refusal to investigate and prosecute various matters involving Defendant. She states that her life

has been threatened and that she and her witnesses are afraid to attend court in Statesville. She

further alleges that the state court lacks jurisdiction over this action because the Arrest Warrant is

too vague for her to prepare a defense, that the North Carolina statute she was accused of violating

is unconstitutionally vague, that North Carolina’s discovery and public records laws are


1
  Case number 5:20-cv-29-KDB-DCK is a declaratory judgment action between the Defendant and her mother,
Patricia Richard, regarding a dispute over the amount owed on a deed of trust. The Defendant filed a Notice of
Removal in that case from Iredell County District Court. The matter was remanded to state court because none of the
claims raised a valid federal question. An appeal is presently pending in the Fourth Circuit Court of Appeals, case
number 20-1752.

Case number 5:20-cv-129-KDB-DCK is a real estate partition action between the Defendant, her mother, and Richard
Tallant involving property owned by Walter Tallant, the grandfather of the Defendant and Richard Tallant. The
Defendant’s mother had also obtained an interest in the property from other grandchildren of Wallace Tallant. The
Defendant filed a Notice of Removal from the Superior Court of Catawba County. Defendant’s mother and Richard
Tallant were represented in the action by attorney Jimmy Ray Summerlin, Jr. The Court remanded the action to state
court because the Notice of Removal was untimely. An appeal is pending in Fourth Circuit case number 20-2234.

The Defendant presently alleges that Patricia Richard, Richard Tallant, and Summerlin have harassed and threatened
her, and arranged to have her arrested at the Catawba County courthouse.
                                                        2
unconstitutional, and that she is being denied counsel.

           She presently identifies the following “Removal Issues:”2

           1) Patricia Richard’s Federal Pleadings Saying She has Not Brought Charges
              Against Defendant, and Related Federal Crimes.

           2) Accessory Crimes.

           3) No Probable Cause.

           4) Iredell County Does Not have Jurisdiction.

           5) No Grounds to Prosecute Because of Relationship.

           6) The Defendant is an Owner of the Car per the Definition of NCGS 14-72.2.

           7) Patricia Richard has two civil lawsuits against the Defendant that are related to
              this case. They are both before the Honorable Fourth Circuit Court of Appeals
              as Case 20-1752 and 20-2234.

           8) Violations of the Defendant’s Rights to Counsel in Criminal Matters.

           9) Conflicts, Past Harms, and Discrimination from Iredell Judges.

           10) Attorney General Conflict.

           11) The Warrant is Defective.

           12) Constitutional Challenge to Ambiguous Language That Can Encompass Non-
               Criminal Acts.

           13) Constitutional Challenges to North Carolina’s Discovery Laws and Public
               Record Laws.

           14) The Defendant is in Imminent and Immediate Danger of Irreparable Harm.

           15) Threats, Harassment, Intimidation, and Endangering of the Defendant’s Life,
               and Conspiracy.

           16) Discrimination of the Basis of Gender, Race, Disability, Religion, and Being a
               Victim of Domestic Violence.


2
    Only the headings are provided here; the Defendant’s arguments have been omitted.

                                                          3
(Doc. No. 1 at 1-14).

         On May 21, 2021, an Order for Arrest was issued in case number 19CR055546 because

the Defendant failed to appear as required by the Release Order. See Fed. R. Ev. 201.

II.      APPLICATION TO PROCEED IN FORMA PAUPERIS

         Federal courts can allow a litigant to prosecute or defend a civil action without paying the

usual required fees if the litigant submits an affidavit containing a statement of the litigant’s assets

and demonstrating that he cannot afford to pay the required fees. 28 U.S.C. § 1915(a)(1). An

impoverished litigant does not have to prove that he is “absolutely destitute to enjoy the benefit of

the statute.” Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948). The individual

seeking to proceed in forma pauperis need only show indigence or poverty sufficient to

demonstrate his inability to provide for the necessities of life while paying the costs of litigation.

Id. at 339-40. If a court determines at any time that the allegation of poverty made in an in forma

pauperis application is “untrue,” then the court “shall dismiss the case.” 28 U.S.C. § 1915(e)(2)(A).

         Defendant’s Application shows that she has had an average of $805 in monthly income for

the past 12 months from self-employment and child support, but she only expects $605 next month

because of reduced self-employment.3 (Doc. No. 6 at 1). As assets, the Defendant reports $50 in

cash, $325 in bank accounts, and a motor vehicle worth $1,500. (Id. at 2-3). One minor child relies

on the Defendant for support. (Id. at 3). The Defendant has $1,740 in monthly expenses, including

$350 for housing; $60 for utilities; $370 for food; $110 for medical and dental expenses; $150 for

transportation; and $575 in credit card installment payments.4 (Id. at 4-5). The Defendant does not


3
 The Defendant states that her self-employment income comes from odd jobs she performs while taking care of her
severely disabled child. (Doc. No. 6 at 6).
4
  The Defendant states that she has been using credit cards to cover her living expenses, and that she now has $27,000
in credit card debt. (Doc. No. 6 at 6).
                                                          4
expect to have any major changes in her monthly expenses, income, assets, or liabilities during the

next 12 months. (Id. at 5). The Defendant states that she has spent $2,000 for expenses or attorney

fees in conjunction with this lawsuit. (Id.). The Defendant further explains her inability to pay the

costs of these proceedings as follows: “Because of the criminal charges and the lawsuits, I have

not been able to do much, if any work, and still care for my disabled child. I am borrowing money

from my credit cards to cover living expenses….” (Id.).

       The Court is satisfied that Defendant does not have sufficient funds to pay the filing fee

and will permit Defendant to proceed in forma pauperis.

III.   STANDARD OF REVIEW

       Where a litigant is proceeding in forma pauperis, the Court must review the complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In its frivolity

review, this Court must determine whether the complaint raises an indisputably meritless legal

theory or is founded upon clearly baseless factual contentions, such as fantastic or delusional

scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). A pro se complaint must be

construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal construction

requirement will not permit a district court to ignore a clear failure to allege facts in the Complaint

which set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc. Servs., 901

F.2d 387 (4th Cir. 1990).

IV.    DISCUSSION

       When a defendant in a state criminal case files a notice of removal in a United States

District Court, that court “shall examine the notice promptly. If it clearly appears on the face of

the notice and any exhibits annexed thereto that removal should not be permitted, the court shall
                                                  5
make an order for summary remand.” 28 U.S.C. § 1455(b)(4). A notice of removal must include

the grounds for such removal, and failure to state grounds that exist at the time of the filing of the

notice constitutes waiver of such grounds. 28 U.S.C. § 1455(b)(2).

       “‘[F]ederal courts are courts of limited jurisdiction,’ constrained to exercise only the

authority conferred by Article III of the Constitution and affirmatively granted by federal

statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998) (quoting Owen Equip. and

Erection Co. v. Kroger, 437 U.S. 365, 374 (1978)). Federal law severely limits the circumstances

under which a litigant may remove a case from state court to federal court. See 28 U.S.C. §§ 1441-

1455; see also Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994)

(“Because removal jurisdiction raises significant federalism concerns, we must strictly

construe removal jurisdiction.”). “The burden of establishing federal jurisdiction is placed upon

the party seeking removal.” Mulcahey, 29 F.3d at 151.

       The Defendant seeks removal pursuant to 28 U.S.C § 1443, which provides:

       Any of the following civil actions or criminal prosecutions, commenced in a State
       court may be removed by the defendant to the district court of the United States for
       the district and division embracing the place wherein it is pending:

               (1) Against any person who is denied or cannot enforce in the courts of such
                   State a right under any law providing for the equal civil rights of citizens
                   of the United States, or of all persons within the jurisdiction thereof;

               (2) For any act under color of authority derived from any law providing for
                   equal rights, or for refusing to do any act on the ground that it would be
                   inconsistent with such law.

28 U.S.C. § 1443.

       Section 1443(2) is irrelevant to the instant case because it applies only to state or federal

officers. See City of Greenwood v. Peacock, 384 U.S. 808, 815, 824 n.22 (1966) (the “color of

authority” clause of § 1443(2) is only available to federal officers and persons assisting such
                                                  6
officers, and only state officers may remove under the “refusal” clause).

        Under § 1443(1), a defendant must show: “(1) that [s]he is being deprived of rights

guaranteed by federal law protecting against racial discrimination and (2) it can be clearly

predicted by operation of a pervasive and explicit state or federal law that those rights will

inevitably be denied by the very act of bringing the defendant to trial in the state court.” Noel v.

McCain, 538 F.2d 633, 635 (4th Cir. 1976) (quoting Peacock, 384 U.S. at 828; citing Georgia v.

Rachel, 384 U.S. 780, 792 (1966)); see also Johnson v. Mississippi, 421 U.S. 213, 219 (1975). It

is not enough to support removal under § 1443(1) “to allege or show that the defendant’s federal

equal civil rights have been illegally and corruptly denied by state administrative officials in

advance of trial, that the charges are false, or that the defendant is unable to obtain a fair trial in a

particular state court.” Peacock, 384 U.S. at 827.

        In the present case, the Defendant refers to herself as a “minority woman” and alleges that

she has been harassed at the hands of the Iredell Court, Iredell officials, her mother, and others,

because of her sex, race, child’s disability, religion, and for being a victim of domestic violence;

she also cites federal laws relating to, inter alia, conspiracy and hate crimes. (Doc. No. 1 at 1-2).

Only the allegation of racial discrimination could support removal under § 1443(1), the other

grounds do not warrant further discussion. See Rachel, 384 U.S. at 792. The Defendant’s

allegations regarding racial discrimination are rejected; the records attached to the Complaint refer

to the Defendant and her mother as white females. (Doc. No. 1-1 at 7, 9). Nor has the Defendant

demonstrated that her rights will be inevitably denied in the criminal proceeding in Iredell County.

The Notice of Removal is frivolous and there is no basis for this Court’s interference in the state

court’s lawful prosecution of the criminal case. Therefore, this matter will be remanded to the

District Court of Iredell County, North Carolina. See 28 U.S.C. § 1447(c).
                                                   7
       The Defendant has filed several Motions that are presently pending. Only the Motion

seeking the Court’s recusal requires discussion. (Doc. No. 4). A litigant may seek a judge’s recusal

if the litigant files “a timely and sufficient affidavit that the judge before whom the matter is

pending has a personal bias or prejudice either against [her] or in favor of any adverse party.” 28

U.S.C. § 144. The Defendant contends that the undersigned and the assigned magistrate judge have

shown “bias” and denied her access to the courts in case numbers 5:20-cv-29 and 5:20-cv-129.

The Court’s adverse rulings in prior actions provide an insufficient basis to infer bias or the denial

of access to the courts. Liteky v. United States, 510 U.S. 540, 551 (1994) (“judicial rulings alone

almost never constitute a valid basis for a bias or partiality motion.”). The Motion seeking recusal

will therefore be denied and the Defendant’s remaining Motions will be denied as moot.

       The Defendant is cautioned that repeated frivolous pro se filings in this Court may lead to

the imposition of sanctions including a pre-filing injunction.

V.     CONCLUSION

       Defendant’s Application to proceed in forma pauperis is granted, and this action is

remanded to the District Court of Iredell County, North Carolina. The Defendant’s pending

Motions are denied.

        IT IS, THEREFORE, ORDERED that:

       1.      Defendant’s Application to Proceed in District Court without Prepaying Fees or

               Costs, (Doc. No. 6), is GRANTED.

       2.      This action is REMANDED to the District Court of Iredell County, North Carolina,

               in accordance with § 1447(c).

       3.      Defendant’s “Motion for Injunctive Relief to Stop State Hearings [and] Motion to

               Move Federal Hearings,” (Doc. No. 3); “Motion for Appointment of Counsel,
                                                  8
     Motion for Electronic Filing, and Motion for Equal Access to the Court [and]

     Motion to Re-Assign Judges,” (Doc. No. 4); and “Motion to Dismiss Criminal

     Charges [and] Motion to Expunge,” (Doc. No. 8), are DENIED.

4.   The Clerk of Court is directed to mail a copy of this Order to the District Court of

     Iredell County, North Carolina.




                                       Signed: June 21, 2021




                                       9
